                                                                                            FILED
                                                                                   2019 Mar-08 PM 02:09
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

JAMES WILLIAM SHEDD,                       )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:18-cv-01042-LCB-HNJ
                                           )
HUSKEY VARNEY, Owner, et al.,              )
                                           )
      Defendants.                          )

                          MEMORANDUM OPINION
      The magistrate judge filed a report on January 25, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b).           (Doc. 6).      Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, and granted his request for an extension of time to do so,

no objections have been received by the court within the time period allotted.

(Docs. 6-8).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief can be granted.
A Final Judgment will be entered.



DONE and ORDERED this March 8, 2019.



                            _________________________________
                            LILES C. BURKE
                            UNITED STATES DISTRICT JUDGE




                                    2
